Wright, J.,
dissenting. The majority errs in holding that the referendum vote on Toledo Ordinance No. 687-90 was not a repeal of a repealing ordinance, but rather, was a defeat of the ordinance and therefore Toledo Municipal Code 131.09, authorizing the establishment of a house of correction, should still be in effect. Thus, I respectfully dissent.
The majority states:
“When an ordinance recently passed by city council is placed on the ballot, that ordinance, provided it is not an emergency ordinance, is suspended from becoming law until the results of the referendum are announced.” (Emphasis added.)
Section 3 of Toledo Ordinance No. 687-90 specifically states, “ * * * this Ordinance hereby is declared to be an emergency measure and shall be in force and effect from and after its passage. * * * ” Ordinance No. 687-90 was in force and effect on July 3,1990. Thereafter, Ordinance No. 687-90 was placed on the November 6, 1990 ballot. By referendum, the voters of the city of Toledo failed to approve the ordinance causing it to be repealed, not rejected.
*512Toledo City Charter Section 85 states: “An emergency measure shall be subject to referendum as other ordinances or resolutions. If, upon a referendum, it be not approved, it shall stand repealed.” (Emphasis added.)
In light of the fact that Ordinance No. 687-90 was an emergency measure and was not approved upon referendum, it was repealed as provided for by the Toledo City Charter. As the ordinance was repealed, Toledo Municipal Code 101.04(a) is applicable. Toledo Municipal Code 131.09 is not revived because the repeal of a repealing ordinance does not revive the ordinance originally repealed.
Accordingly, the court of appeals’ decision reversing the trial court should be affirmed.